Citation Nr: 1622855	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to June 1990 with subsequent service in the New Jersey Army National Guard.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2009 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, a hearing was held before the undersigned.  A transcript of this hearing is of record.  

In a January 2015 decision, the Board reopened the Veteran's claims seeking service connection for bilateral knee disabilities and denied the claims on the merits.  The Veteran appealed the portion of that decision that represented a final adverse decision by the Board to the Court.  In July 2015, the Court issued an order that vacated that portion of the January 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the July 2015 Joint Motion by the parties.  

In October 2015, the Board remanded the appeal for further evidentiary development.


FINDING OF FACT

Arthritis of the left and right knees was not manifested in service or within one year after the Veteran's separation from service; and no diagnosed left or right knee disability is shown to be related to his service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Notice and Assistance 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, at the October 2014 hearing, the Veteran testified that he receives treatment for diabetes at a VA Medical Center.  Board Hearing Tr. at 6.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist extends to obtaining "sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Here, VA has not obtained the Veteran's sufficiently identified VA records of treatment for diabetes.  However, the Board finds that any error in assistance by not obtaining such records is harmless.  The Veteran has only indicated that he seeks VA treatment for diabetes, he has not identified that he receives VA treatment for his knee disabilities.  Rather, he has indicated that he seeks treatment with private physician V.K.M. for his knee disabilities and records from this physician have been associated with the claims file.  Even if VA records did reflect treatment for knee disabilities, there is no indication that the records would provide evidence of a nexus between the Veteran's service and his knee disabilities, which is the element of service connection upon which the Veteran's claim is being denied.  Therefore, the Board concludes that there is no prejudice to the Veteran by the Board not remanding to obtain VA treatment records that are irrelevant to his claims and where no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A.  Hence, any error in that regard is harmless.

Additionally, it appears that the record does not contain the Veteran's complete service treatment records (STRs).  VA received the Veteran's STRs from the New Jersey Army National Guard, along with copies of STRs submitted by the Veteran.  However, it does not appear that such records are complete copies of his STRs, since there are missing pages from some service examination reports.  Where service records are destroyed or missing, VA has a heightened duty to assist a Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Furthermore, regarding the sufficiency of the VA examinations and opinions, the July 2015 Joint Motion of the parties found that a prior July 2012 VA examination opinion and May 2013 VA addendum opinion were insufficiently detailed to decide the Veteran's case and requested that any opinion obtained on remand specifically discuss notations from a September 1989 service treatment record (STR) regarding the Veteran's intermittent knee pain since jump school and a diagnosis of right knee arthritis.  The Board acknowledges that the December 2015 VA addendum opinion does not specifically cite to the September 1989 STR in the opinion; however, the entirety of the opinion makes clear that the record was reviewed and considered as it related to having pain since jump school.  Additionally, regarding the notation of arthritis that the Joint Motion attributes to the September 1989 STR, as will be explained in detail below, this notation was in an undated record that the Board has determined was created subsequent to the Veteran's active duty service, not in September 1989 as indicated by the Joint Motion, or in June 1990 as indicated in the Board's January 2015 remand.  Therefore, the record does not reflect that the Veteran had a diagnosis of arthritis during his active duty service and it was not necessary for the examiner to discuss the record in that regard.  Therefore, the Board concludes that when considered together, the July 2012, May 2013 and December 2015 VA opinions are sufficient for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board concludes that the opinion substantially complies with the Board's October 2015 remand directives as it reflects consideration of the additional medical evidence cited by the Board and discusses it "as necessary," as requested by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board concludes VA has met all other statutory and regulatory assistance provisions.  See 38 U.S.C.A. §§ 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott, 789 F.3d 1375.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain will permit service connection for arthritis first shown as a clear cut clinical entity at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Here, the record reflects the Veteran has a current disability of arthritis and patellofemoral pain syndrome of both knees.  See September 2007 and July 2012 VA examination reports.  Therefore, the first element of the claim of service connection is met.

The Veteran's STRs reflect that in February 1986, he pulled a muscle in his left leg during jump school; he reported tenderness upon palpation and stretching of the left knee.  

A September 1989 STR reflects that the Veteran reported having bilateral knee pain for three days.  He further indicated the pain had been intermittent for two years since jump school.  The assessment was non-specific patellar soreness.  

On June 1990 service separation examination, the lower extremities were normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran denied any history of bone, joint or other deformity or of "trick" or locked knee.

The Veteran's service personnel records reflect that he received a Parachute Badge and that his military occupational specialty was Combat Signaler.  

In a June 2011 statement, the Veteran reported that as an airborne paratrooper, he participated in 34 parachute jumps.  At the October 2014 hearing, the Veteran testified that he was a radio operator who carried more equipment than the average soldier did, which he thought caused additional trauma to his knees.   

This evidence reflects that the Veteran received treatment during service for his left and right knees.  Additionally, the Board finds the Veteran's statements and testimony regarding completing parachute jumps and carrying heavy equipment during service to be both competent and credible.  38 C.F.R. § 3.159(a)(2).  Therefore, the second element of the claim of service connection is met as the record reflects relevant in-service events and treatment. 

What remains to be established is that there is an etiological relationship between the Veteran's service and his current bilateral knee disabilities.

Initially, the Board notes that the Joint Motion indicated that a September 1989 STR shows that a patellar grind test was performed and states that the Veteran had a diagnosis of right knee arthritis.  The Joint Motion stated that although the Board's January 2015 decision addressed arthritis as a chronic disease regarding continuity of symptomatology, it did not discuss the portion of 38 C.F.R. § 3.303(b) that states that "[w]ith chronic disease shown as such in service . . . so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected" in conjunction with the September 1989 record.  The Joint Motion further requested that any examination completed on remand specifically address the above notation from the September 1989 STR.

The Board's review of the record has found that the September 1989 STR cited by the Joint Motion as discussing arthritis is actually a page from an undated service examination report.  The confusion regarding the date of the record is likely because it is located in the Veteran's claims file after a September 1989 STR of a Screening Note of Acute Medical Care.  

The Board has carefully reviewed the undated record in conjunction with the other STRs in the Veteran's claims file to best determine the date of the examination report and, as will be explained, has determined that it is the second page from an examination completed during his National Guard service, most likely from March 2003.  The undated examination report page notes the Veteran has a history of ulcerative colitis and arthritis and indicates that the Veteran had a positive patellar grind test which revealed arthritis not otherwise specified of the right knee.  The examiner recommended a GI consult for colitis and a rheumatoid consult for arthritis.  The record further indicates that at the time of the examination the Veteran weighed 211 pounds, had a blood pressure reading of 118/72, and had a sitting pulse of 84.  Under the physical profile section of the record, the Veteran was assigned a "4" for physical capacity or stamina, indicating that he had one or more medical conditions or physical defects of such severity that performance of military duty had to be drastically limited.  

First, the Board has determined this record is not associated with the September 1989 STR that precedes it in the claims file because the September 1989 record shows the Veteran had a blood pressure reading of 110/60 and a pulse of 80.  As indicated above, these notations are different from what is noted on the undated record.  It is also clear from the undated record that it is a page from a service examination report since it has a box regarding whether or not the examinee is qualified and indicates that disqualifying defects should be listed.  Such information would not be included on a record regarding acute medical care.

Furthermore, although the Board attributed the notation to the June 1990 separation examination in its January 2015 remand, further review has led the Board to conclude it is not from that examination.  The first page of the June 1990 examination is placed subsequent to the undated record in the Veteran's STRs.  However, the record also contains a separate cohesive copy of the Veteran's June 1990 separation examination whereby the second page is dated in June 1990 and shows that the Veteran weighed 178 pounds, had a blood pressure of 110/70, and a sitting pulse of 88.  It also reflects a "P" physical profile of 1.  Therefore, the undated second page is clearly distinguishable from the second page completed on separation in June 1990.

Similarly, the evidence contains dated versions of the second examination page from the Veteran's February 1985 entrance examination and May 1993 National Guard enlistment examination reports; hence, the undated record is not from either of those examinations.  

For the following reasons, the Board concludes the record is most likely the second page from a periodic examination completed in March 2003.  Another March 2003 STR in the Veteran's claims file from the New Jersey National Guard notes that the Veteran had received a periodic physical examination and that findings were pending a private medical doctor's report.  Like the undated separation examination report page, this record indicates the Veteran's weight was 211 and notes a "P" physical profile of 4.  A March 2003 Chronological Record of Medical Care reflects the Veteran was diagnosed with chronic colitis in 1996, had recently been diagnosed with irritable bowel syndrome, and that a letter from a gastroenterologist was recommended to determine if the Veteran needed to be on a permanent physical profile.  The Veteran's STRs also contain a March 2003 record of a gastrointestinal consultation.  The totality of this evidence leads to the conclusion that the undated examination page is from a March 2003 periodic examination report.  Even if the Board is incorrect about the exact date of the record, the evidence discussed above leads to a clear conclusion that the undated record is not from the Veteran's period of active duty service, but is from his National Guard service.  For example, the undated record indicates the Veteran had a diagnosis of colitis, while another March 2003 record indicates colitis was first diagnosed in 1996, subsequent to the Veteran's period of active duty service.  Therefore, it is not necessary to discuss § 3.303(b) as it relates to the chronic disease of arthritis being shown in service, as neither the undated record nor any other evidence shows that arthritis was identified during the Veteran's period of active duty service.  

Turning to the remaining evidence of record, the Veteran's treatment records from his National Guard service reflect that on May 1993 Army National Guard enlistment examination, the lower extremities were normal on clinical evaluation.  In a March 1994 annual medical certificate, he reported that he injured his knee in a fall at work in February 1994.  On February 1998 periodic examination, he reported a right knee injury in October 1997; he also reported multiple injuries, including the knee, in a car accident in 1991.  In June 2003 Physical Evaluation Board proceedings, he was noted to have incurred a right knee meniscal tear.  

Private treatment records from Dr. V.K.M. reflect post-service treatment for the Veteran's knees.  In November 2004, the Veteran reported significant right knee pain and tenderness along the medial joint line as well as effusion.  An MRI showed a medial meniscal tear and joint effusion.  Right knee arthroscopic surgery was suggested.  In February 2006, it was noted that the Veteran had previously been scheduled for a right knee arthroscopy, but had decided not to proceed since he had been feeling better.  Dr. V.K.M. indicated that in order to be deployed by the U.S. Military, he would need to have a right knee arthroscopy to remove the medial meniscal tear.  In September 2006, Dr. V.K.M. noted that the Veteran's right knee pain had diminished and that he could participate fully in military activities and was able to squat without much problem.  A July 2009 record indicates the Veteran had not received treatment in two years, but had been experiencing increasing pain in both knees, especially in the left knee.  Dr. V.K.M. noted the Veteran was a postal carrier and was on his feet most of the day.  X-rays revealed some osteoarthritic changes in both knees.

An October 2006 record from Eickhoff Chiropractic Family Wellness Center reflects that the Veteran complained of intermittent (26 to 50 percent of awake time) pain in the right knee rated as 9 out of 10 in severity.  The assessments included knee pain.

On September 2007 VA joints examination, the Veteran reported that he first noticed severe bilateral knee pain in approximately 1988.  He reported no specific injury or accident in service that he could recall.  He was currently employed as a mail carrier.  He had received corticosteroid injections to the knees and took pain medications.  X-ray results showed moderate suprapatellar effusion of the left knee and mild medial compartment degenerative changes with very small effusion of the right knee.  Following a physical examination, the diagnoses included mild bilateral knee osteoarthritis.  No opinion was given regarding etiology.

In a November 2009 statement, the Veteran stated that he suffers daily from his chronic knee condition, with the pain more severe in the left knee.  

In a June 2011 statement, Dr. V.K.M. opined that the Veteran's persistent knee pain is related to his military duties that he has been carrying out for many years.  He noted the Veteran's report that his knee pain started when he was in the military and that it resulted from all of his vigorous activities within the military area.  Dr. V.K.M. opined that the Veteran's signs and symptoms are consistent with this information that the Veteran provided.  He noted that the Veteran continued to struggle with the left knee pain, particularly in the medial aspect of the knee, and he had chondromalacia patellae of both knees.  Undated versions of this opinion were resubmitted by the Veteran in December 2014 and January 2016.

On July 2012 VA examination, the examiner noted the September 2007 X-rays showing some mild degenerative joint disease to both of the Veteran's knees.  The Veteran complained of bilateral knee pain; he did not remember any specific trauma in his knees but stated that he had knee pain when he was in the service from running, jogging, jumping, and parachuting.  He reported that over the years, his knees had been hurting bilaterally, mostly over the patellar region, interfering with his daily activities including going up and down stairs and running.  He reported that his knee disabilities interfered with his job as a mail carrier.  He had received cortisone injections about one year earlier and physical therapy about five years earlier.  Following a physical examination, the assessments included bilateral knee patellofemoral syndrome and bilateral knee degenerative joint disease.  The examiner opined that the Veteran's bilateral knee condition is less likely as not related to his military service, based on the fact that although he did have some complaints of knee pain in February 1986 for the left knee and September 1989 for both knees, the examiner saw no evidence of any severe trauma that would cause a lasting knee problem or condition.  The examiner noted that the Veteran currently has degenerative joint disease of both knees and opined that, if the degenerative joint disease were caused by being in the service, then he would have had severe trauma which could cause posttraumatic arthritis, which is not the case.  The examiner saw no evidence of any excessive injuries to the knees; the Veteran had some normal wear and tear and general run of the mill knee pain, which resolved.  The examiner noted that the Veteran was seen [for knee pain] and released, and he did not frequently complain of knee pain; he was seen infrequently and the pain resolved.  The examiner opined that if the Veteran's knee problems were caused by his military service, he would have been seen throughout the 1990s and 2000s complaining of knee pain, which is not the case.  

Regarding the patellofemoral syndrome of the knees, the July 2012 examiner opined that this is usually due to a patient's body habitus imbalance of the quadriceps muscles, repetitive motion, and/or the patient's occupation.  The examiner noted that as a mail carrier, the Veteran would do a lot of walking up and down stairs, and squatting which can cause irritation to the patellofemoral syndrome.  The examiner opined that the Veteran's chondromalacia patellar condition might have been irritated while in service but was not caused by being in service.  The examiner opined that the Veteran's occupation as a mail carrier is in all likelihood causing his current knee pain and problems due to the walking and physical activity.

In a September 2012 statement, the Veteran's supervisor stated that he had been on his current route since May 1996, which consisted of 85 percent cluster box outdoor apartment delivery.  The supervisor stated that the Veteran does minimal walking and limited bending or squatting during his daily delivery of his route.

In a May 2013 addendum opinion, the July 2012 VA examiner noted the statements from the Veteran's supervisor and Dr. V.K.M. and opined again that the Veteran's bilateral knee condition is less likely as not related to his military service.  Regarding the etiology of arthritis he provided the same rationale as he had provided in July 2012, except he also indicated his belief that since the Veteran had only recently sought treatment for knee pain that his knee conditions were related to his age.  Regarding patellofemoral syndrome, he continued to opine that it was due to the Veteran's body habitus.  He clarified based on the Veteran's supervisor's statement his recognition that the Veteran's mail delivery occupation required some walking up and down stairs that may contribute to patellofemoral syndrome.  He further noted that while the Veteran's walking as a mailman was not severe, he still did not believe that his patellofemoral syndrome was due to his military service.  He again opined that it was due to his body habitus and muscle imbalance and that he did not see any evidence of any injuries that would have caused his patellae to become maltracked or malaligned in the service.

At the October 2014 Travel Board hearing, the Veteran testified that his knee problems first began when he was a paratrooper in the Army.  He testified that he was inducted with mild flat feet and, because of his feet and jumping out of airplanes, he developed problems with his knees.  He testified that he was treated for his knees in service and, post-service, he has sought treatment for his knees for the previous 15 years.  He testified that his post-service employment included working as a medical clerk in a hospital and as a letter carrier for the U.S. Postal Service for 20 years, for which his route incorporated more cluster boxes than walking up and down stairs; he contended that his post-service employment did not cause his knee damage.  

A December 2015 VA addendum opinion reflects that the examiner was made aware of pertinent evidence cited above and as reported in the Board's January 2015 remand, including the September 1989 treatment record that indicated the Veteran had been experiencing intermittent knee pain for two years since "jump school."  The examiner stated that this evidence did not change his opinion and did not provide him with new information to change his mind.  He specifically noted that jumping out of a plane and landing is not considered "severe trauma."  He also noted that flat feet and plantar fasciitis did not cause the Veteran's knee condition, since there was no great biomechanical deformity noted.  He went on to reiterate the revised opinion and rationale that he provided in May 2013.  

The above described evidence shows that chronic bilateral knee disabilities were not noted in service or clinically noted post-service prior to 2003 (right knee) and 2007 (left knee), and service connection for left or right knee disabilities on the basis that either such disability became manifest in service and persisted is not warranted.  As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  While continuity of symptomatology can constitute the required nexus for establishing that arthritis is of service origin, in this case continuity of symptomatology is interrupted by the records of the Veteran's numerous postservice injuries:  he injured his knee in a fall at work in February 1994; on February 1998 periodic examination, he reported a right knee injury in October 1997; and he reported multiple injuries, including the knee, in a car accident in 1991.  The belief that his current bilateral knee disability is related to his post-service symptomatology, given the history complicated by as many as three post-service knee injuries, including one shortly after service, extends beyond an immediately observable cause-and-effect relationship to which a lay person's observation is competent.  As such, to the extent the Veteran's statements address the theory of continuity of symptomatology, they are not competent evidence to address the linkage element of the continuity-of-symptoms inquiry in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disabilities are related to his service.  The Board finds the July 2012 VA examination report along with the May 2013 and December 2015 addendum opinions to be entitled to great probative weight, as they took into account a thorough review of the Veteran's claims file and medical history, including the statement of Dr. V.K.M.  The examiner's opinion was also based on a physical examination complete with X-rays and includes a historically accurate explanation of rationale that cites to factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Further, the December 2015 addendum opinion reflects the examiner reviewed and considered all the evidence of record, including the Veteran's contentions and the September 1989 record cited by the Joint Motion.  

The Board finds Dr. V.K.M.'s opinion to be much less probative and persuasive because it was not based on a thorough review of all the evidence of record but, instead, was based predominantly on the Veteran's self-reported history and a current physical examination, as well as a select few medical records.  There was no indication of a thorough review of the claims file (to include the complete medical evidence of record, including the contemporaneous June 1990 service separation examination which noted normal clinical evaluation of the lower extremities and wherein the Veteran denied knee problems), and the provider did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice (during which the Veteran was engaged in employment with physical demands as a letter carrier) and the July 2012, May 2013, and December 2015 VA opinions.  

Dr. V.K.M.'s opinion is also afforded little probative weight because it appears to be based on the inaccurate presumption that all of the Veteran's time in service may be considered when determining entitlement to service connection, as he states that the Veteran's knee disabilities are "related to his military duties that he has been carrying out for many years."  The Board notes that the Veteran served on active duty for only 5 years, from 1985 to 1990.  Dr. V.K.M.'s statement appears to include the Veteran's National Guard service from approximately 1993 to 2003 which was not active duty for VA compensation purposes.  Active duty for training periods may be considered active service if a disease or injury is incurred or aggravated during such training, while inactive duty for training periods may be considered active service if an injury is incurred or aggravated during such training.  38 U.S.C.A. § 101(24).  The Veteran does not contend, and the evidence does not show, that his knee disabilities were incurred or aggravated during any period of active or inactive duty for training.  Therefore, Dr. V.K.M.'s opinion appears to be based on inaccurate facts.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The preponderance of the evidence is against a finding that any current left or right knee disability is related to service.  The persuasive medical evidence is to the effect that the chronic disorders diagnosed after service were not actually manifested during service.  The evidence is not in a state of equipoise on the question of nexus between any diagnosis of a right or left knee disability and the Veteran's service.  

Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against these claims, indicating that the Veteran does not have a current right or left knee disability related to service.  More importantly, the more competent evidence of record provides evidence against a finding that any current right or left knee disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has bilateral knee disabilities that are due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the probable etiology of a disorder such as arthritis and patellofemoral syndrome falls outside the realm of common knowledge of a lay person.  The Veteran has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in these matters has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claims of service connection for right and left knee disabilities, and the claims must be denied.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


